DETAILED ACTION
This correspondence is in response to the communications received July 17, 2020.  Claims 1-15 are pending.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Applicant’s Claim to Figure Comparison
	It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

    PNG
    media_image1.png
    275
    378
    media_image1.png
    Greyscale

Regarding claim 1, the Applicant discloses in Fig. 1, a semiconductor structure, comprising:

a substrate (1);

a nucleation layer (3) located above the substrate (3 over 1); and

a metal nitride thin film (2) located between the nucleation layer and the substrate (2 is between 1 and 3), 

the metal nitride thin film comprising any nitride of one or more of Fe, Mg, Cu, Zn, Mn and Mo, and any combination thereof (¶ 0030 explains this).  
It is noted that element 4 is an epitaxial layer formed from III-V material.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US 2018/0174833) in view of Lee et al. (US 2010/0193843).

    PNG
    media_image2.png
    285
    500
    media_image2.png
    Greyscale

Regarding claims 1 and 8, the prior art of Meyer discloses in Fig. 1, (a method for manufacturing) a semiconductor structure, comprising:

(providing) a substrate (101, labeled “Substrate”);

(depositing) a nucleation layer located above the substrate (semiconductor material layer 103 on substrate 101, where 103 is a III-nitride layer, one of which is aluminum nitride, which is grown on the transition metal nitride film 102, as discussed in ¶ 0042); and

(depositing) a metal nitride thin film (102, “TMN layer”, TMN stands for transition metal nitride, ¶ 0002, 0017) located between the nucleation layer and the substrate (102 is located between 101 and 103), 

the metal nitride thin film comprising any nitride of one or more of Fe, Mg, Cu, Zn, Mn and Mo, and any combination thereof (¶ 0034, at least molybdenum nitride disclosed as being 

Meyer does not disclose wherein the layer 103 is specifically a “nucleation layer”.

    PNG
    media_image3.png
    268
    464
    media_image3.png
    Greyscale

Lee discloses in Fig. 2A-B (reproduced above), several nucleation layers above a substrate and the nucleation layers are aluminum nitride, see ¶ 0035.  As Meyer discloses wherein element layer 103 is aluminum nitride, it is clear that one of ordinary skill in the art would recognize that the aluminum nitride film 103 in Fig. 1 of Meyer, could be utilized as a “nucleation layer” for subsequent epitaxial growth fabrication sequences.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

a layer is a nucleation layer,



Regarding claims 2 and 10, the prior art of Meyer et al. disclose the semiconductor structure according to claim 1 or 9, wherein a thickness of the metal nitride thin film is at least 0.1 atomic layers (¶ 0044, 102 has a thickness of 100 nm, wherein this thickness is much greater than 0.1 atomic layers).

Regarding claim 3 and 11, the prior art of Meyer et al. disclose the semiconductor structure according to claim 1 or 9, wherein a thickness of the nucleation layer is not greater than 100 nm (¶ 0044, 102 has a thickness of 100 nm).

Regarding claim 4 and 12, the prior art of Meyer et al. disclose the semiconductor structure according to claim 1 or 9, wherein the nucleation layer is made of AIN (the combination rejection of claim 1/8 discloses that the nucleation layer is aluminum nitride), or an alloy formed by AIN and one or more elements of Fe, Mg, Cu, Zn, Mn and Mo (first option shown by prior art).

Regarding claims 5 and 13, the prior art of Meyer et al. disclose the semiconductor structure according to claim 1 or 8, further comprising:
an epitaxial layer located above the nucleation layer (Lee discloses in Fig. 2B, where 22 is formed on 21, where 22 is grown by epitaxy, ¶ 0036).

Regarding claims 6 and 14, the prior art of Meyer et al. disclose the semiconductor structure according to claim 5 or 13, wherein the epitaxial layer is made of a group III nitride (as stated in the rejection of claim 5, Lee discloses in ¶ 0036 of Fig. 2B, wherein 22 is made of aluminum nitride).

Regarding claims 7 and 15, the prior art of Meyer et al. disclose the semiconductor structure according to claim 1 or 8, wherein the substrate is made of a simple substance containing Si atoms, or a compound containing the Si atoms or O atoms (both Meyer and Lee show wherein the substrates are made of SiC, Meyer, ¶ 0044, Lee in ¶ 0035).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US 2018/0174833) in view of Lee et al. (US 2010/0193843) in view Stevens et al. (US 2021/0057223).

Regarding claim 9, the prior art of Meyer et al. disclose the method according to claim 8, however they do not disclose,
“wherein the metal nitride thin film is formed by a reaction of metal and ammonia gas”.

Stevens discloses in ¶ 0114, wherein molybdenum nitride is deposited with precursor gas which includes ammonia to lend the nitrogen constituent atoms.



“wherein the metal nitride thin film is formed by a reaction of metal and ammonia gas”,

in the invention or system of Meyer et al. as taught by Stevens, for the purpose of disclosing the method by which one can deposit a molybdenum nitride layer.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797.  The examiner can normally be reached on M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893